Citation Nr: 1017890	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  04-11 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an increased rating for acne vulgaris, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for benign prostatic 
hypertrophy (BPH), currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2002, May 2003, and July 2005 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that respectively denied the Veteran's claim of 
entitlement to service connection for bilateral pes planus, 
denied his claim of entitlement to an increased rating for 
acne vulgaris, and increased the disability rating for his 
BPH from 10 to 20 percent disabling, effective October 24, 
2003.  The Veteran continued his appeal of the issue of 
entitlement to an increased rating for BPH after notice of 
the increase.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he/she expressly indicates otherwise).

In July 2008 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Later that month, the Board remanded the claims for 
additional development.

The issue of entitlement to a skin disorder other than acne 
vulgaris, to include as secondary to service-connected acne 
vulgaris, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The question of entitlement to a total rating for 
compensation based on individual unemployability is REMANDED 
to the RO via the Appeals Management Center (AMC), and is 
discussed in the REMAND section of this decision.



FINDINGS OF FACT

1.  Bilateral pes planus was identified on an examination 
when he was accepted for active service.

2.  Bilateral pes planus permanently increased in severity 
during his active service.

3.  Throughout the pendency of the appeal, the Veteran's acne 
vulgaris disability has not been active.  It has not been 
manifested by exfoliation, exudation, or itching involving an 
exposed surface or extensive area; nor has it involved at 
least 5 percent of the entire body, or 5 percent of exposed 
areas; or required treatment such as therapeutic doses of 
corticosteroids or other immunosuppressive drugs.  

4.  Throughout the pendency of the appeal, the Veteran's acne 
vulgaris disability has been manifested by numerous scars 
scattered over the face, neck, and back.   On physical 
examination, the scars are not manifested by tenderness or 
sensitivity to touch, nor complaints of pain.  Each scar is 
depressed (ice pick or dimpled) and not adherent to 
underlying tissue.  The scars are not hyperpigmented or 
hypopigmented.  There is no ulceration or breakdown of the 
skin, and no edema or keloid formation.  The scars are 
stable.  There is no induration or inflexibility of the 
scars, and none of the scars result in limitation of motion.  
Together, however, the scars result in apparent abnormal 
texture of the skin.

5.  For the period prior to April 20, 2009, the Veteran's BPH 
was manifested by urine leakage or incontinence requiring the 
wearing of absorbent materials, which had to be changed two 
to four times per day.  Since April 20, 2009, BPH has been 
manifested by urine leakage or incontinence requiring the 
wearing of absorbent materials which have to be changed four 
to five times per day.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing bilateral pes planus was 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  The criteria for an increased rating of 30 percent, but 
no higher, for the Veteran's acne scars have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7806, 7800 (2002 & 2008).

3.  For the period prior to April 20, 2009, an increased 
rating of 40 percent, but no more, for the Veteran's BPH have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.115b, DC 7527 
(2009).

4.  For the period since April 20, 2009, an increased rating 
of 60 percent for the Veteran's BPH have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.115b, DC 7527.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With respect to the claim for service connection for 
bilateral pes planus, the Board is granting service 
connection on the basis of aggravation.  To the extent this 
constitutes less than a full grant of the benefit sought, 
notice was provided to the Veteran in September 2002, prior 
to the initial adjudication of his claim in November 2002.  
This letter told the Veteran of the evidence needed to 
substantiate the claim, what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  
The Veteran was provided notice in December 2006 pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a 
disability rating and an effective date for the award of 
benefits will be assigned if benefits are granted.  The 
Veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claim, because it was 
readjudicated in a supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's available service treatment records are in the 
claims file.  VA and private treatment records are in the 
claims folder.  VA is only required to make reasonable 
efforts to obtain relevant records that the Veteran has 
adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).  He has not identified any other treatment records 
aside from those that are already of record.  Thus, VA has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claim.

The Veteran was provided with examinations with respect to 
his claim for service connection for bilateral pes planus in 
July 2002 and April 2009.  The associated reports of 
examination are thorough and consistent with the Veteran's 
treatment records.  Accordingly, they are adequate and may be 
considered in rendering a decision on the claim.

With respect to his claims for increased ratings, the United 
States Court for Veterans Appeals (veteran's court or Court) 
had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

In a January 2005 letter VA notified the Veteran that he 
should submit evidence showing that his service-connected BPH 
had worsened in severity.  He received additional notice with 
respect to the BPH claim and the claim for an increased 
rating for his acne vulgaris in an August 2008 letter.  The 
August 2008 letter provided notice with regard to all 
elements of Dingess and Vazquez-Flores notice.  

The content of the January 2005 and August 2008 notice 
letters fully complied with the requirements of 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The timing deficiency with regard to this notice was 
cured by readjudication of the claims in a January 2010 
supplemental statement of the case. Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

Accordingly, the Board finds that VA satisfied its duty to 
notify the Veteran with respect to the claims for increased 
ratings under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

As such, the Veteran has received all necessary notice under 
the VCAA.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's available service treatment records are in the 
claims file.  All efforts to obtain his complete service 
treatment records have been exhausted.  Remand for an 
additional search would serve no useful purpose, as the 
current claims pertain to the severity of the Veteran's 
disabilities and not their relationship to his active 
service.  Thus, a remand for an additional search for service 
records would not be likely to assist the Veteran in 
substantiating the claims. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  VA and all available private treatment 
records are in the record.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided VA examinations with respect to his 
claim for an increased rating for acne vulgaris in January 
2002, February 2003, and May 2009.  He was provided VA 
examinations with respect to his claim for an increased 
rating for BPH in January 2002, December 2006, and April 
2009.  The associated reports of examination are thorough and 
consistent with the Veteran's treatment records.  There is no 
indication that the Veteran's disabilities have worsened 
since the most recent examinations.  Accordingly, a remand 
for more recent examinations is not necessary.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

The Veteran acknowledges that he had flat feet (pes planus) 
at the time of his entry into active service.  He contends, 
however, that his experiences in service aggravated his pre-
existing disability.  He therefore asserts that he is 
entitled to service connection for bilateral pes planus.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

On examination in February 1952, prior to induction into 
service, physical examination revealed moderate bilateral pes 
planus, mild right hallux valgus, and plantar calluses.  He 
was given a physical profile of L3, indicative of defects 
causing moderate interference with function, but capable of 
sustained effort for short periods.  Because the Veteran's 
entrance examination in this case demonstrated moderate pes 
planus warranting a physical profile of L3, the Veteran is 
not entitled to the presumption of soundness under 38 
U.S.C.A. §§ 1111.

The next step of the inquiry is to determine whether the 
Veteran's pre-existing disability was aggravated in service.  
A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003); 
69 Fed. Reg. 25178 (2004).  

In statements submitted in support of his claim and in 
February 2004 testimony before the RO, the Veteran described 
substantial difficulty with his feet during active service as 
a result of duties that required him to be on his feet for 
prolonged periods.  He stated that at the time he entered 
active service, he was wearing orthotic inserts that had been 
prescribed to him by a private physician.  While in the 
military, he was not given any additional foot supports.  
Although he complained of foot trouble in service, he was not 
provided with any substantive treatment.  Rather, was 
informed that there was nothing that could be done for his 
feet, and that he would just have to carry on.  

Service treatment records dated in October 1952 demonstrate 
that the Veteran reported to sick call with complaints of 
"feet trouble."  No clinical findings were recorded.  The 
associated record of treatment, however, shows that the 
Veteran was prescribed "pad feet."  In April 1953, the 
Veteran sought treatment for calluses, and "something wrong 
with his toes."  He stated that his legs ached.  The 
examining physician noted that his complaints pre-existed his 
entry into active duty.  On examination in July 1954, prior 
to his separation from service, the Veteran was found to have 
symptomatic, grade 3 pes planus.  His physical profile was 
still listed as L3.

At his February 2004 hearing before the RO, the Veteran 
stated that after separation from service, he regularly saw 
podiatrists who prescribed arch supports.  He continued to 
see each of three podiatrists until their deaths.  The 
records pertaining to such treatment, however, were 
unavailable due to the deaths of the podiatrists.  Eventually 
he sought VA treatment for his feet, although such treatment 
predominantly pertained to diabetes mellitus-related foot 
conditions.  He emphasized that he had continued to 
experience foot discomfort related to pes planus since his 
separation from service.

VA clinical records demonstrate that the Veteran first 
received treatment for diabetic foot care in August 1996.  
The first post-service clinical evidence of treatment for pes 
planus is dated in September 1998, when the Veteran 
complained of pain in the lateral aspect of his left foot, 
prohibiting him from walking.  Physical examination revealed 
left foot pes planus with tenderness inferior to the lateral 
malleolus, and no synovitis of the ankle joint.  There was 
point tenderness on the lateral dorsum of the foot.  The 
assessment was pes planus with tendonitis.  He was given a 
cortisone injection and instructed to return for follow up as 
needed.  

VA clinical records dated from September 1998 to November 
2009 show that the Veteran continued to periodically seek 
treatment for bilateral pes planus that was felt to be severe 
in degree.  At no time, however, did any treating clinician 
relate his pes planus to active service, including by way of 
aggravation.

On VA examination of the feet in July 2002, the Veteran 
reported that he had had flat feet since he was a baby.  He 
had always worn corrective shoes.  While in service, he had 
constantly complained of pain in his feet.  Following his 
separation from service, he had seen a private podiatrist 
monthly, until eventually going to VA for foot care.

Physical examination of the feet revealed severe bilateral 
pes planus, in addition to other foot problems.  The examiner 
did not provide an opinion as to whether the Veteran's 
bilateral pes planus was related to his active service.

On VA examination of the feet in April 2009, the Veteran 
again reported that he had complained of foot pain in 
service, but had not been given any treatment.  He 
additionally reported a history of podiatric treatment both 
before and after service.

Physical examination of the feet resulted in a diagnosis of 
pes planus.  The examiner opined that because the Veteran 
admitted to having flat feet his entire life, it was less 
likely than not that the Veteran's pes planus was related to 
military service.  The examiner did not offer an opinion as 
to whether the pes planus had been aggravated as a result of 
active service.

The Veteran's condition was determined to be moderate and not 
noted to be symptomatic on examination for entrance into 
service in February 1952, and he was determined to be fit for 
duty.  Later records show that his condition was symptomatic 
and required treatment.  On examination prior to separation 
from service, his pes planus was classified as grade 3, which 
appears to be indicative of severe pes planus.  See David J. 
Magee, Orthopedic Physical Assessment, 867 (8th ed. 2008).  
With no evidence demonstrating clearly and unmistakably that 
his pre-existing pes planus was not aggravated as a result of 
his active service, evidence showing a progression of the 
disability from moderate to severe, and post-service evidence 
demonstrating the same disorder, the Board finds that service 
connection for pes planus is warranted.

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran's pre-
existing bilateral pes planus was aggravated as a result of 
his active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disabilities may have been more severe than at other times 
during the course of the claims on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the criteria in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

1.  Acne Vulgaris

Where the veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2009).  One 
diagnostic code may be more appropriate than another based 
upon factors such as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology. 

In this case, the Veteran has been diagnosed with acne 
vulgaris.  The RO rated this condition 10 percent disabling, 
by analogy, under DC 7806, which contemplates disability due 
to dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806.  Given 
the nature of the Veteran's disability, the Board finds that 
the rating criteria applied by the RO are appropriate.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 
4.20, 4.21 (2009).  As there is evidence of scarring on the 
face, chest, and back, the diagnostic criteria pertaining to 
disfigurement of the head, face, or neck, and superficial 
scars that are painful, are also applicable.  38 C.F.R. 
§ 4.118, DCs 7800, 7804.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the Veteran's claim under the 
amended criteria and in a January 2010 supplemental statement 
of the case, the Veteran was duly notified of these changes.  
Taking these factors into consideration, the Board will 
proceed with consideration of this appeal, applying the 
version of the criteria which is more favorable to the 
veteran, subject to the effective date limitations set forth 
at VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 
(2000).  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The regulations pertaining to rating skin disabilities were 
again revised, effective October 23, 2008.  However, those 
revised provisions are applicable only to claims received on 
or after October 23, 2008.  Because the current claim was 
received prior to that date, those revisions do not apply in 
this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Thirty-eight C.F.R. § 4.118, as in effect prior to August 30, 
2002, directs that DCs 7807 through 7819 be rated as for 
eczema (DC 7806), dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.

Under DC 7806, as in effect prior to effective August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806 (2008).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 10 percent have not been met, under either the old 
or new criteria of DC 7806.  

VA clinical records dated from September 2000 to November 
2009 show that the Veteran sought periodic treatment for 
various nonservice-connected skin disorders.  Clinical 
records dated throughout this period do not show that the 
Veteran had active acne vulgaris at any time during the 
pendency of the appeal.

On VA examination in January 2002, the Veteran stated that he 
suffered from extensive acne vulgaris on his face, neck, 
chest, and upper back since he was a teenager.  The condition 
allegedly worsened in service.  The cystic acne had left many 
scars on his body.  The Veteran described still getting 
recurrent cysts and abscesses on his head and neck region.  
However, he also suffered from extensive eczema disease that 
covered the same general areas.

Physical examination revealed many small pitting scars on his 
face, neck, upper back, and chest that were consistent with 
past acne infections.  There was no active acne disease seen.  
There were no hypertrophic scars or keloid formations.  

On examination in February 2003, the Veteran noted that while 
he had a past history of cystic acne, his major concern 
pertained to the removal of a nonservice-connected sebaceous 
cyst on his neck.  There had been no recent complaints 
related to acne.  

Physical examination revealed pitting and corrugation on the 
surface level of the skin of the shoulders and upper back, 
and to a lesser extent on the face and chest.  There were no 
white-head or other acne lesions presently.  There were 
other, nonservice-connected, skin lesions and related 
scarring present.  

The examiner commented that the Veteran had an acneiform 
rash, possibly cystic  on occasion, that had been present in 
service.  This had resolved, and apparently did so during his 
young adulthood, leaving no current acne problem, aside from 
some whitish discoloration/minute scarring, particularly 
noticeable at the upper back.  There was no current active 
acne.  

On VA examination in May 2009, the Veteran stated that he had 
mild acne before entering active service, but after entering 
active service, the acne had gotten out of control.  He 
developed big boils and cysts on his back, chest, and face.  
He had multiple of them lanced and cut on the chest and on 
the back for many years.  However, for the last couple of 
years he had not had any new problems and he had not been 
using any treatment.  He stated that he had been using a 
salve that he got from VA.  The examiner noted that after 
looking at the Veteran's VA records, it was clear that he had 
been seen repeatedly in the dermatology clinic for reasons 
unrelated to acne.  His records did not demonstrate any 
treatment for acne.

Physical examination revealed multiple ice pick and dimpled 
scars on both the right and left cheeks, multiple ice pick 
and dimpled scars on the back, in addition to three 
excisional scars on the back, in the left upper back, 
midback, and lower back.  These scars were all elliptical 
scars around one-inch in size, well-healed with no evidence 
of keloidal formation.  The scars were secondary to the 
excision of cysts.  There was also one on the left axilla, 
which was around half an inch in size, and dimpled in 
appearance.  There were very few dimpled scars and ice pick 
scars on the middle of the chest.

The assessment was acne vulgaris on the face, chest, back, 
and neck, which started during the service, with multiple 
excisional cysts.  However, it had not been an active problem 
for the last couple of years.  He had not been using any 
treatment for his acne.  The examiner opined that the scars 
together caused mild to moderate disfigurement.  He estimated 
that the scars affected 30 percent of the body surface area, 
and 10 percent of the exposed body surface area.  There was 
no current active acne.

In written statements submitted in support of his claim and 
in February 2004 testimony before the RO, the Veteran 
complained of nonservice-connected skin problems.  He did not 
describe any active acne during the appeal period.

In this case, there is no objective or reliable evidence that 
the Veteran's service-connected disability involves 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area so as to warrant a compensable 
rating under 38 C.F.R. § 4.118, DC 7806 (2002).  Throughout 
the pendency of the appeal, the Veteran has not experienced 
any active acne vulgaris.  Additionally, as the evidence does 
not show active acne vulgaris that involves 5 percent or more 
of the entire body, or of the exposed areas affected, or 
requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs, entitlement 
to a compensable rating under the revised criteria are also 
not met.  38 C.F.R. § 4.118, DC 7806 (2008).  As noted above, 
however, the Veteran's 10 percent disability rating has been 
in effect for more than 20 years and is therefore protected.  
38 C.F.R. § 3.951(b).  While the Veteran's representative has 
argued that the Veteran is entitled to a 30 percent 
disability rating under the revised criteria, based upon 
dermatitis or eczema that covers 20 to 40 percent of the 
body, the Board concludes that because the Veteran's 
disability has not been active at any time during the 
pendency of the appeal, a 30 percent rating under these 
criteria is not appropriate.  Rather, as discussed more fully 
below, because the Veteran's current disability is manifested 
by scarring, as noted by the May 2009 VA examiner who 
indicated that the Veteran's scarring covered 30 percent of 
his body, the Board concludes that the Veteran's scarring 
associated with his acne vulgaris disability is more 
appropriately rated under the diagnostic criteria pertaining 
to scarring.  

Turning next to the diagnostic criteria pertaining to scars, 
because some of the acne scars are located on the face and 
neck, the Board concludes that DC 7800 is applicable.  Prior 
to August 30, 2002, disfiguring scars of the head, face, or 
neck were evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).  Under these criteria, a moderate disfiguring 
scar of the head, face, or neck was rated as 10 percent 
disabling.  Scars that are severely disfiguring, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, warranted a 30 percent disability rating.  

Effective August 30, 2002, these criteria were revised to 
address disfigurement of the head, face, or neck.  Eight 
characteristics of disfigurement were identified, which 
include a scar of 5 inches (13 cm) or more in length, scar at 
least one-quarter inch (0.6 cm) wide at the widest part, 
surface contour of scar elevated or depressed on palpation, 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding 6 sq. inches (39 sq. cm), 
underlying soft tissue missing in an area exceeding 6 sq. 
inches (39 sq. cm), or skin indurated and inflexible in an 
area 6 sq. inches (39 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7800, note 1.  A 10 percent evaluation is warranted 
under these criteria if there is one characteristic of 
disfigurement present.  A 30 percent evaluation requires 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features or two 
or three characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).  

The Veteran's scars in this case have been described as mild 
to moderately disfiguring.  Thus, he does not meet the 
criteria for an increased rating under the old diagnostic 
criteria.

Under the new diagnostic criteria, the Veteran clearly has 
one characteristic of disfigurement: surface contour of scar 
elevated or depressed on palpation.  He does not have a scar 
on the face or neck of 5 inches (13 cm) or more in length, a 
scar at least one-quarter inch (0.6 cm) wide at the widest 
part, a scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding 6 sq. inches (39 sq. 
cm), underlying soft tissue missing in an area exceeding 6 
sq. inches (39 sq. cm), or skin indurated and inflexible in 
an area 6 sq. inches (39 sq. cm).  

With only one characteristic of disfigurement, the Veteran 
typically would not be entitled to a rating in excess of 10 
percent under the new criteria.  However, the Board concludes 
that the cumulative effect of the numerous facial scars 
amounts to abnormal texture of the skin in an area exceeding 
6 square inches, such that together with the depression of 
the scars, he is entitled to an increased rating of 30 
percent under DC 7800, based upon a skin disorder manifested 
by two characteristics of disfigurement.  Accordingly, the 
Board finds that he is entitled to an increased rating of 30 
percent under DC 7800. 

In addressing whether he is entitled to a rating higher than 
30 percent under DC 7800, the Board concludes that he is not, 
as he does not meet any of the other characteristics of 
disfigurement.

Next, prior to August 30, 2002, a maximum 10 percent 
disability rating under Diagnostic Code 7804 was assigned for 
superficial scars that were tender and painful on objective 
demonstration.  

The revised criteria provide for a maximum 30 percent 
evaluation under Diagnostic Code 7804 for 5 or more 
superficial scars that are painful on examination.  According 
to the notes for Diagnostic Code 7804, a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7804, note 1 (2002).  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does 
not provide for a zero percent rating, as in DC 7804, a zero 
percent rating will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

Here, the evidence shows that the Veteran's scars are not 
tender or painful.  Regardless, as he is already, by this 
decision, in receipt of a 30 percent disability rating under 
DC 7800, DC 7804 cannot serve as a basis for a rating in 
excess of 30 percent.  

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that 7802 cannot provide 
for a higher rating, as the Veteran's scars do not exceed an 
area of 144 inches.  38 C.F.R. § 4.118, DC 7802.  DC 7803 is 
not applicable, as the Veteran's scars were determined to be 
stable on each VA examination.  38 C.F.R. § 4.118, DC 7803.  
Finally, DC 7805, which pertains to scars on areas of the 
body aside from the head, face or neck, that affect 
limitation of motion, is not applicable, as the Veteran's 
scars do not affect the function of his face, neck, or back.  
38 C.F.R. § 4.118, DC 7805.  

As there are no other diagnostic codes applicable to the 
Veteran's scars, the Board finds that he is not entitled to a 
rating higher than 30 percent for his scars.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  Again, the Schedule contemplates the Veteran's 
symptomatology, which consists of abnormal texture of the 
skin.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that throughout 
the pendency of the appeal, the Veteran's acne scars have 
warranted a rating of 30 percent but no higher.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  BPH

The Veteran's BPH is rated 20 percent disabling under DC 
7527.  Diagnostic Code 7527 directs that disabilities of the 
prostate be rated as voiding dysfunction or urinary tract 
infection, whichever is the predominant manifestation of the 
disability.  38 C.F.R. § 4.115b. DC 7527.  In this case, the 
evidence reflects that the Veteran was treated for a single 
urinary tract infection during the course of the appeal, in 
July 2008, after he underwent total left knee arthroplasty.  
There is no indication that the urinary tract infection was 
related to his BPH.  The evidence of record otherwise 
reflects that the Veteran has complained extensively of 
increased urinary frequency and leakage of urine.  Thus, the 
Veteran's BPH will be rated based upon the diagnostic 
criteria pertaining to voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a (2009).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 
cubic centimeters (cc); 
(2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second);
(3) recurrent urinary tract infections 
secondary to obstruction;
(4) stricture disease requiring periodic 
dilatation every two to three months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  38 C.F.R. § 4.115(a).

Clinical records dated from October 2002 to June 2005 show 
that the Veteran was status post transurethral resection of 
the prostate (TURP).  Throughout this period, he 
predominantly complained of erectile dysfunction related to 
the TURP procedure. The Veteran did, however, complain of 
voiding dysfunction on several occasions.  In August 2003, he 
reported that he felt well.  He stated that he got up to 
urinate once during the night and he denied experiencing 
hematuria or dysuria.  In February 2005, he reported no lower 
urinary tract symptoms, and again denied experiencing 
hematuria or dysuria.  

In a June 2005 statement, the Veteran stated that he still 
felt as though he could not empty his bladder completely.  
Additionally, he still got up at night a few times to 
urinate.  He sometimes felt that it was very difficult to 
hold his urine, resulting in frequent wetting of his 
undergarments, which caused rashes to develop.

Records dated in May 2006 show that the Veteran was not on 
any medication for urinary symptoms.  He at that time 
reported one to two episodes of nocturia per night but denied 
experiencing hematuria or incontinence.  He was assessed with 
minimal urinary symptoms.  

In a July 2006 written statement, the Veteran stated that the 
urology clinic had given him pads to wear for his urine drip, 
and that he had to change these pads at least 4 times daily.  
He additionally stated that he sometimes had to urinate 3 to 
4 times per hour, and that he awoke needing to urinate 3 to 4 
times per night.  

Records dated in September 2006 show that the Veteran 
complained of urinary symptoms despite his TURP operation, 
specifically, urgency and hesitancy.  He denied experiencing 
incontinence.  He stated that he awoke frequently at night to 
urinate.  In October 2006, the Veteran was noted to be 
continent of bladder.

On VA examination in December 2006, the Veteran complained of 
occasional urinary incontinence causing him to use a pad up 
to two times per day.  He described his urinary stream as 
weak, and reported experiencing urinary hesitancy.

Clinical records dated from December 2006 to April 2009 show 
that in April 2009  the Veteran was evaluated for urinary 
incontinence that had been present since his TURP.  It was 
noted that he had last been seen by the urology department in 
2006.   He stated that he was not currently on any medication 
for his incontinence, and that he wore 4 to 5 pads daily.  He 
described experiencing urge incontinence, stating that he 
felt the urge to void but wet himself on the way to the 
bathroom.  At the time of the examination, the Veteran wet 
through his pad when the examiner asked him to urinate.  He 
stated that he awoke often during the night to urinate.

The Veteran voided 150 cc of dark concentrated urine.  He was 
scheduled for a complete urodynamic evaluation.

On VA examination in April 2009, the Veteran was noted to 
have voiding dysfunction with urge incontinence, and that he 
had been scheduled for a complete urodynamic evaluation, per 
an April 2009 urology evaluation.  At the time of the 
examination, the Veteran complained of urge urinary 
incontinence for the last few years, requiring him to wear 5 
diapers per day.  He stated that the wetness associated with 
the incontinence resulted in a perineal rash.  His current 
voiding symptoms included a slow stream, voiding once every 
hour, incontinence, and 4 episodes of nocturia per night.  He 
denied experiencing hesitancy, stranguria, dysuria, gross 
hematuria, and a sensation of incomplete bladder emptying.  

The examiner noted that given the Veteran's history of 
diabetes mellitus, his incontinence was most likely 
multifactorial in etiology.  It was most likely related to 
his diabetes mellitus, but was also probably related to his 
prostate surgery and prostate disorder treated while in 
active service.  

Clinical records dated from April to July 2009 show that a 
June 2009 urodynamic flow study revealed detrusor instability 
which likely explained his urge incontinence, and outflow 
obstruction consistent with prostate regrowth.  He was 
started on cardurra.  In July 2009 the Veteran reported 
experiencing frequency, urgency, and urge incontinence, with 
2 to 3 episodes of nocturia nightly since his TURP.  Since 
starting on cardurra, the Veteran reported less leakage.

In a September 2009 addendum to the April 2009 report of 
examination, the examiner confirmed his earlier assessment 
that the Veteran's voiding dysfunction was multifactorial in 
etiology, related to both his diabetes and his service-
connected prostate condition.

Records dated in November 2009 show that the Veteran 
continued to complain of urge incontinence mostly with 
frequency and nocturia.  He felt the urge to void but wet 
himself on the way to the bathroom.  He used 4 to 5 absorbent 
pads per day.  

There are no further records pertaining to voiding 
dysfunction.

Because the Veteran asserts that his voiding dysfunction is 
related to his service-connected BPH, and the extent to which 
the Veteran's current voiding dysfunction may be unrelated to 
his service-connected BPH is unclear to the Board, the Board 
will evaluate the Veteran's voiding dysfunction as though it 
were all related to his service-connected BPH.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding 
that the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a nonservice-connected disability in the absence of 
medical evidence which does so); see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may 
not order additional development for the sole purpose of 
obtaining evidence unfavorable to a claimant).

Although in a July 2006 written statement the Veteran 
reported having to change pads given to him by the urology 
department 4 times daily, contemporaneous clinical records 
show that the Veteran consistently denied experiencing 
incontinence.  In addition, his July 2006 statement is 
inconsistent with his December 2006 report of occasional 
urinary incontinence causing him to use a pad up to two times 
per day.  

Nevertheless, urine leakage or incontinence requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, which the Veteran did consistently 
report, warrants an increased rating of 40 percent.  
38 C.F.R. § 4.115(a).  The Veteran's testimony in reporting 
these symptoms is credible, particularly in light of the fact 
that the Veteran may not have understood the term 
"incontinence" to mean urine leakage, which he did 
consistently report.

As of his April 20, 2009, urological evaluation, however, the 
Veteran consistently reported having to change his pads 4 to 
5 times per day.  His statements in this regard are credible, 
and were not questioned by the examining urologist, who 
commented on the Veteran having wet through his diaper at the 
time of the evaluation.  Although the Veteran's BPH may not 
be productive of urine leakage requiring that he change his 
absorbent pads more than 4 times per day on a daily basis, 
resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that as of the April 20, 2009, urological 
evaluation, the Veteran is entitled to an increased rating of 
60 percent, based upon urine leakage or incontinence that 
requires the wearing of absorbent materials which must be 
changed more than four times per day.  Id.

As no other pertinent diagnostic criteria provides for higher 
ratings, the Board concludes that prior to April 20, 2009, 
the Veteran was entitled to no more than a 40 percent 
disability rating for his BPH.  However, since April 20, 
2009, he has been entitled to a 60 percent disability rating.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  Again, the Schedule contemplates the Veteran's 
symptomatology, which consists of voiding dysfunction 
requiring the use of absorbent materials.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that for the 
period prior to April 20, 2009, the Veteran was entitled to 
an increased rating of 40 percent, but no more, for his BPH, 
and that since April 20, 2009, he has been entitled to an 
increased rating of 60 percent.  All reasonable doubt has 
been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral pes planus is granted.

An increased rating of 30 percent for acne vulgaris is 
granted.

An increased rating of 40 percent for BPH is granted, for the 
period prior to April 20, 2009.  Since April 20, 2009, an 
increased rating of 60 percent is granted.


REMAND

As noted in the Board's previous remand, the Veteran asserts 
that his service connected disabilities render him 
unemployable.  He has thereby raised the issue of entitlement 
to service connection for a total rating for compensation 
purposes based on individual unemployability.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Subsequent to the Board's last remand, the Court has held 
that TDIU is an element of all appeals for an increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although 
the Board referred this issue to the agency of original 
jurisdiction, no action has been taken.  Under Rice, the TDIU 
question is before the Board.

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtainin an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994).  The record does not 
contain such an opinion.

Accordingly, the appeal is REMANDED for the following:

1.  The Veteran should be afforded a VA 
examination to determine whether his 
service connected disabilities; post-
traumatic stress disorder, benign 
prostatic hypertrophy, acne vulgaris, and 
erectile dysfunction would together 
prevent him from obtaining or maintaining 
employment for which his education and 
experience would otherwise qualify him.  
The examiner should review the claims 
folder, and provide a rationale for this 
opinion.  The opinion should take into 
account the Veteran's reports of his 
symptoms and their effect on his 
functioning.

2.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinions requested in 
this remand.

3.  If the benefit sought is not fully 
granted, the AOJ should issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


